



EXHIBIT 10.34






SECOND AMENDED AND RESTATED
EXCHANGE AGREEMENT

dated as of

November 3, 2016









--------------------------------------------------------------------------------









 
TABLE OF CONTENTS
 
 
 
 
PAGE
 
ARTICLE I DEFINITIONS
1
 
 
 
 
 
Section 1.1
DEFINITIONS
1
 
 
 
 
 
Section 1.2
GENDER
3
 
 
 
 
 
ARTICLE II EXCHANGE
4
 
 
 
 
 
Section 2.1
EXCHANGE WITH ENTITIES
4
 
 
 
 
 
Section 2.2
REVOCABILITY; EXPENSES
6
 
 
 
 
 
Section 2.3
DELEGATION; FIG CALL RIGHT
7
 
 
 
 
 
ARTICLE III MISCELLANEOUS
7
 
 
 
 
 
Section 3.1
NOTICES
7
 
 
 
 
 
Section 3.2
INTERPRETATION
7
 
 
 
 
 
Section 3.3
PARTNERS
9
 
 
 
 
 
Section 3.4
PARTNERSHIPS
9
 
 
 
 
 
Section 3.5
SEVERABILITY
9
 
 
 
 
 
Section 3.6
COUNTERPARTS
9
 
 
 
 
 
Section 3.7
ENTIRE AGREEMENT; NO THIRD PARTY
BENEFICIARIES
10
 
 
 
 
 
Section 3.8
FURTHER ASSURANCES    
10
 
 
 
 
 
Section 3.9
GOVERNING LAW; EQUITABLE REMEDIES
10
 
 
 
 
 
Section 3.10
CONSENT TO JURISDICTION
10
 
 
 
 
 
Section 3.11
AMENDMENTS; WAIVERS.
11
 
 
 
 
 
Section 3.12
ASSIGNMENT
11
 
 
 
 
 
Section 3.13
TAX TREATMENT
11
 
 
 
 
 
Section 3.14
HEADINGS
11












--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED EXCHANGE AGREEMENT (the “Agreement”), dated as of
November 3, 2016, among FIG Corp., a Delaware corporation (“FIG”), FIG Asset Co.
LLC, a Delaware limited liability company (“FIGA”), Fortress Operating Entity I
LP, a Delaware limited partnership (“FOE I”), FOE II (New) LP, a Delaware
limited partnership (“FOE II”), and Principal Holdings I LP, a Delaware limited
partnership (“PH I”), Peter L. Briger, Jr., Wesley R. Edens and Randal A.
Nardone (Messrs. Briger, Edens, and Nardone are herein referred to collectively
as the “Business Partners”). Capitalized terms used but not otherwise defined
herein have the respective meanings ascribed thereto in Section 1.1.
WHEREAS, in connection with the closing of the IPO, Fortress and its Affiliates
consummated the transactions described in the Registration Statement on Form S-1
filed with the Commission on November 8, 2006 (Registration No. 333-138514) (as
amended and supplemented from time to time, the “IPO Registration Statement”);


WHEREAS, FIG, FIGA, FOE I, PH I, the Business Partners, Robert I. Kauffman,
Michael E. Novogratz (Messrs. Kauffman and Novogratz, together with the Business
Partners, are herein referred to collectively as the “Original Partners”),
Fortress Operating Entity II LP, a Delaware limited partnership, and Fortress
Operating Entity III LP, a Delaware limited partnership entered into an Exchange
Agreement, dated as of February 13, 2007 (the “Original Agreement”), to provide
for the possible future exchange by the Original Partners of Partnership Units
for Class A Shares, on the terms and subject to the conditions set forth
therein;


WHEREAS, Fortress Operating Entity II LP and Fortress Operating Entity III LP
were merged with and into FOE I pursuant to an Agreement and Plan of Merger,
dated as of December 10, 2009;


WHEREAS, the parties to the Original Agreement and Adam Levinson entered into an
amended and restated Exchange Agreement dated as of March 1, 2011 (the “First
Amended and Restated Agreement”) in order to establish alternative expedited
procedures for possible future exchanges of Partnership Units for Class A
Shares;


WHEREAS, pursuant to the Joinder to the First Amended and Restated Agreement,
dated as of March 12, 2014, FOE II became party to the First Amended and
Restated Agreement effective June 12, 2012;


WHEREAS, pursuant to the Purchase Agreement, dated as of December 21, 2012, by
and among FOE I, FOE II, PH I and Mr. Kauffman and Aldel LLC, Mr. Kauffman no
longer holds any Partnership Units eligible for exchange, and waived any and all
rights, under the First Amended and Restated Agreement;


WHEREAS, pursuant to the Purchase Agreement, dated as of November 24, 2015, by
and among FOE I, FOE II, PH I and Mr. Novogratz and each of the trusts party
thereto, Mr. Novogratz no longer holds any Partnership Units eligible for
exchange, and waived any and all rights, under the First Amended and Restated
Agreement;


WHEREAS, pursuant to the Expedited Exchange Request and Waiver, dated as of
September 8, 2016, from the Business Partners and Mr. Levinson to FOE I, FOE II
and PH I, Mr. Levinson no longer holds any Partnership Units eligible for
exchange, and waived any and all rights, under the First Amended and Restated
Agreement;


WHEREAS, the parties hereto desire to amend and restate the First Amended and
Restated Agreement to add FOE II, and remove Messrs. Kauffman, Novogratz and
Levinson, as parties hereto and to establish a procedure whereby any Business
Partner who ceases to hold Partnership Units eligible for exchange, shall waive
any and all rights hereunder and cease to be party hereto;


WHEREAS, an Exchange Right, once exercised, represents a several, and not a
joint and several, obligation of the Partnerships, and no Partnership shall have
any obligation or right to acquire Partnership Units issued by another
Partnership;


WHEREAS, no Partnership shall have any obligation to acquire from any Partner
any Partnership Unit issued by it unless such Partner exercises its Exchange
Right with respect to an equal number of Partnership Units in each Partnership
and delivers to Fortress for cancellation a number of Class B Shares equal to
such number of Partnership Units; and


WHEREAS, the parties hereto intend that an Exchange consummated hereunder be
treated for Federal income tax purposes, to the extent possible, as a taxable
sale of Partnership Units by the exchanging Partner to FIG or FIGA, as the case
may be;


NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:







--------------------------------------------------------------------------------






ARTICLE I


DEFINITIONS



Section 1.1    DEFINITIONS. As used in this Agreement, the following terms have
the following meanings:
An “AFFILIATE” of any Person means any other Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with, such first Person. “CONTROL” means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.
“AGGREGATE VALUE” means, with respect to any Potentially Exchanged FOG Units, an
amount equal to the product of (a) the number of such Potentially Exchanged FOG
Units, multiplied by (b) the closing sales price of a Class A Share on the
primary securities exchange on which the Class A Shares are then traded on the
Business Day immediately preceding the date of delivery of the Request or
Exchange Notice for such Potentially Exchanged FOG Units.
“AGREEMENT” has the meaning set forth in the recitals to this Agreement.
“Agreement AMONG PRINCIPALS” means the Agreement, dated as of February 13, 2007,
by and among the Original Partners.
“BUSINESS DAY” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.
“BUSINESS PARTNERS” has the meaning set forth in the recitals to this Agreement.
“CALL RIGHT” has the meaning set forth in Section 2.3.
“CLASS A SHARES” means the Class A Shares of Fortress.
“CLASS B SHARES” means the Class B Shares of Fortress.
“CLOSING” and “CLOSING DATE” have the meanings set forth in Section 2.1(e)(i).
“COMMISSION” means the United States Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.
“EXCHANGE” means the exchange by a Partner of a FOG Unit for a Class A Share, as
described in Article II of this Agreement.
“EXCHANGE RIGHT” means the right of a Partner to exchange a FOG Unit for a Class
A Share pursuant to Article II of this Agreement.
“EXCHANGE NOTICE” has the meaning set forth in Section 2.1(b).
“EXPEDITED EXCHANGE” is an exchange carried out in accordance with the expedited
procedures set forth in Section 2.1(a)(ii) or that otherwise does not comply
with all of the requirements set forth in Section 2.1(a)(i).
“EXPEDITED EXCHANGE REQUEST” has the meaning set forth in Section 2.1(a)(ii).
“FIG” has the meaning set forth in the recitals to this Agreement.
“FIGA” has the meaning set forth in the recitals to this Agreement.
“FINAL EXCHANGED FOG UNITS” means, with respect to any Partner and any Closing,
an amount of FOG Units equal to (a) the number of Potentially Exchanged FOG
Units of such Partner with respect to such Closing, less (b) the number of such
Potentially Exchanged FOG Units with respect to which such Partner revokes a
Request or Exchange Notice pursuant to Section 2.2.


1

--------------------------------------------------------------------------------





“FIRST AMENDED AND RESTATED AGREEMENT” has the meaning set forth in the recitals
to this Agreement.
“FOG UNIT” means a unit in the Fortress Operating Group, which represents one
Partnership Unit in each Partnership.
“FORTRESS” means Fortress Investment Group LLC, a Delaware limited liability
company formerly known as Fortress Investment Group Holdings LLC.
“FORTRESS OPERATING GROUP” means, collectively, the Persons directly Controlled
by FIG or FIGA. As of the date of this Agreement, FOE I, FOE II and PH I
constitute the Fortress Operating Group.
“GOVERNMENTAL ENTITY” means any court, administrative agency, regulatory body,
commission or other governmental authority, board, bureau or instrumentality,
domestic or foreign and any subdivision thereof.
“INVESTING FOG UNIT” means refers one Partnership Unit in each of the Principal
Entities.
“IPO” means the initial offering and sale of Class A Shares to the public, as
described in the IPO Registration Statement.
“IPO REGISTRATION STATEMENT” has the meaning set forth in the recitals of this
Agreement.
“LIENS” means any and all liens, charges, security interests, options, claims,
mortgages, pledges, proxies, voting trusts or agreements, obligations,
understandings or arrangements or other restrictions on title or transfer of any
nature whatsoever.
“OPERATING ENTITIES” means the Persons directly Controlled by FIG.
“ORIGINAL AGREEMENT” has the meaning set forth in the recitals to this
Agreement.
“ORIGINAL PARTNERS” has the meaning set forth in the recitals to this Agreement.
“PARTNERS” means the Business Partners, and all other Persons who execute and
deliver a joinder to this Agreement, as contemplated in Section 3.3(i), subject
to any such Person ceasing to be a party hereto in accordance with Section
3.3(ii).
“PARTNERSHIP” means any Person that is included in the Fortress Operating Group,
and means any Operating Entity or Principal Entity. As of the date of this
Agreement, the Partnerships consist of FOE I, FOE II and PH I, but if any other
Person subsequently becomes a Partnership, FIG and FIGA will cause it to execute
a joinder to this Agreement, pursuant to Section 3.4.
“PARTNERSHIP UNIT” means one unit of interest in any of the Partnerships
(including, without limitation, a limited partnership interest and a limited
liability company interest).
“PARTICIPATION NOTICE” has the meaning set forth in Section 2.1(b).
“PERMITTED TRANSFEREE” means with respect to each Business Partner (a) such
Business Partner's spouse, (b) a lineal descendant of such Business Partner's
maternal or paternal grandparents, the spouse of any such descendant or a lineal
descendant of any such spouse, (c) a Charitable Institution (as defined below),
(d) a trustee of a trust (whether inter vivos or testamentary), all of the
current beneficiaries and presumptive remaindermen of which are one or more of
such Business Partner and Persons described in clauses (a) through (c) of this
definition; provided, however, that any subsequent transfer of any portion of
the ownership of the entity such that it is owned in any part by a Person other
than a Business Partner and/or a Person described in clauses (a) through (d) of
this definition will not be deemed to be a transfer to a Permitted Transferee,
(e) a corporation, limited liability company or partnership, of which all of the
outstanding shares of capital stock or interests therein are owned by one or
more of such Business Partner and Persons described in clauses (a) through (d)
of this definition, (f) an individual mandated under a qualified domestic
relations order, (g) a legal or personal representative of such Business Partner
in the event of his death or Disability (as defined below), (h) any other
Business Partner with respect to transactions contemplated by the Principals
Agreement, and (i) any other Business Partner who is then employed by Fortress
or any of its Affiliates or any Permitted Transferee of such Business Partner in
respect to any transaction not contemplated by the Principals Agreement. For
purpose of this definition: (i) “lineal descendants” shall not include
individuals adopted after attaining the age of eighteen (18) years and such
adopted Person's descendants; (ii) Charitable Institution shall refer to an
organization described in


2

--------------------------------------------------------------------------------





section 501(c)(3) of the Code (or any corresponding provision of a future United
State Internal Revenue law) which is exempt from income taxation under section
501(a) thereof; (iii) “presumptive remaindermen” shall refer to those Persons
entitled to a share of a trust's assets if it were then to terminate; and (iv)
Disability shall refer to any physical or mental incapacity which prevents such
Business Partner from carrying out all or substantially all of his duties under
his employment agreement with Fortress or any of its Subsidiaries in such
capacity for any period of one hundred twenty (120) consecutive days or any
aggregate period of six (6) months in any 12-month period, as determined, in its
sole discretion, by a majority of the members of the board of directors of
Fortress, including a majority of the Business Partners who are then members of
the board of directors of Fortress (but for the sake of clarity not including
the Business Partner in respect of which the determination is being made).
“PERSON” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
Governmental Entity or other entity.
“POSSIBLE CLOSING DATE” means the fifth Business Day prior to the last Business
Day of the calendar month immediately preceding the last calendar month of each
fiscal quarter of Fortress.
“POTENTIALLY EXCHANGED FOG UNITS” means, with respect to any Partner and any
Closing, the maximum number of FOG Units that such Partner wishes to exchange
for Class A Shares at such Closing, as set forth in such Partner’s Request or
Exchange Notice for such Closing.
“PRINCIPAL ENTITIES” means the Persons directly Controlled by FIGA.
“PRINCIPALS AGREEMENT” means the Agreement Among Principals, dated as of
February 13, 2007, by and among the Original Partners.
“PROCEEDING” has the meaning set forth in Section 3.10.
“REQUEST” means a Standard Exchange Request or an Expedited Exchange Request, as
the context requires.
“RPU” means a Fortress Operating Group Restricted Partnership Unit that either
has vested or will vest, subject to certain conditions, into a Partnership Unit.
“SELECTED COURTS” has the meaning set forth in Section 3.10.
“Shareholders Agreement” means the Shareholders Agreement, dated as of February
13, 2007, by and among the Original Partners and Fortress.
“STANDARD EXCHANGE REQUEST” has the meaning set forth in Section 2.1(a)(i).
“SUBSIDIARIES” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such Person.





Section 1.2    GENDER. For the purposes of this Agreement, the words “he,” “his”
or “himself” shall be interpreted to include the masculine, feminine and
corporate, other entity or trust form, unless the context requires otherwise.




3

--------------------------------------------------------------------------------






ARTICLE II


EXCHANGE
    

Section 2.1    EXCHANGE WITH ENTITIES.
(a)Notice for Exchange.
(i)    A Partner may elect to exchange any number of his FOG Units for Class A
Shares by delivering a written notice (a “Standard Exchange Request”) to such
effect to the Partnerships, not less than 25 Business Days prior to the date,
which shall be a Possible Closing Date, that such Partner selects as the closing
date for such exchange, setting forth the maximum number of FOG Units the
Partner wishes to exchange for Class A Shares (such Partner's “Potentially
Exchanged FOG Units”) and the applicable Possible Closing Date; provided,
however, that the Potentially Exchanged FOG Units in a Standard Exchange Request
must have an Aggregate Value, as of the date of such notice, of at least twenty
million dollars ($20,000,000).
(ii)    In lieu of initiating an exchange in accordance with the requirements
set forth in Section 2.1(a)(i), a Partner may elect to exchange any number of
his FOG Units for Class A Shares by delivering a written notice (an “Expedited
Exchange Request”) to such effect to the Partnerships, not less than one
Business Day prior to the date that such Partner selects as the closing date for
such exchange (which, for the avoidance of doubt, does not need to be a Possible
Closing Date), setting forth the Potentially Exchanged FOG Units and the
applicable closing date. For the avoidance of doubt, the Potentially Exchanged
FOG Units in an Expedited Exchange Request are not subject to a minimum
Aggregate Value.
(iii)    The Partner shall represent in the Request that he owns, and will
continue to own until the Closing, (x) his Potentially Exchanged FOG Units (and
if any Potentially Exchanged FOG Unit corresponds to an RPU, then, with respect
to such RPU(s), the Partner shall represent instead that he owns the RPU, the
RPU will vest prior to the Closing, and that he will own until the Closing the
FOG Units into which such RPU will vest) and (y) the Class B Shares required to
be delivered to Fortress at the applicable Closing, in the cases of clauses (x)
and (y) above, free and clear of all Liens, except as set forth in such Request,
and, if there are any Liens identified in the Request, such Partner shall
covenant that he will deliver to the Partnerships at the applicable Closing
evidence reasonably satisfactory to the Partnerships that all such Liens have
been released.
(b)Notice to Other Partners. Promptly upon receipt of a valid Request from a
Partner, each Partnership shall provide written notice (a “Participation
Notice”) to every other Partner informing all such Partners that they may
exchange FOG Units with the Partnerships for Class A Shares on the closing date
set forth in the applicable Request. Each Partner shall have the right to
exchange any or all of his FOG Units with the Partnerships for Class A Shares by
delivering to the Partnerships, in the case of a Standard Exchange, ten Business
Days of receipt, and, in the case of an Expedited Exchange, by 5:00 p.m., New
York time, on the day of receipt of such Participation Notice, a written notice
(an “Exchange Notice”), setting forth the Partner's desire to Exchange FOG Units
and the number of FOG Units the Partner wishes to Exchange for Class A Shares.
The Partner shall represent in the Participation Notice that he owns, and will
continue to own until the Closing, such FOG Units (and if any Potentially
Exchanged FOG Unit corresponds to an RPU, then, with respect to such RPU(s), the
Partner shall represent instead that he owns the RPU, the RPU will vest prior to
the Closing, and that he will own until the Closing the FOG Units into which
such RPU will vest) and the Class B Shares required to be delivered to Fortress
at the applicable Closing, in each case, free and clear of all Liens, except as
set forth in such Exchange Notice, and, if there are any Liens identified in the
Participation Notice, such Partner shall covenant that he will deliver to the
Partnerships at the applicable Closing evidence reasonably satisfactory to the
Partnerships that all such Liens have been released.
(c)Concurrent Exchanges. The Exchange Right, once exercised, represents a
several, and not a joint and several, obligation of the Partnerships, and no
Partnership shall have any obligation or right to acquire one or more
Partnership Units issued by another Partnership. Notwithstanding any other
provision of this Agreement, a Request or an Exchange Notice shall not be valid
unless the Partner giving such Request or Exchange Notice requests an exchange
of an equal number of Partnership Units in each Partnership.


4

--------------------------------------------------------------------------------





(d)Engagement of a Financial Advisor. Upon receiving a valid Standard Exchange
Request pursuant to Section 2.1(a)(i), or, in the case of an Expedited Exchange,
within ten Business Days after the Closing for such Expedited Exchange, the
Partnerships shall collectively engage a financial advisor of national
reputation to determine the relative value of each Operating Entity and each
Principal Entity as of the applicable Closing Date, and the parties hereto agree
to be bound by such financial advisor's determination, including, without
limitation, for tax reporting purposes. The parties agree, however, that in the
event that the Partnerships have received a valuation or an opinion from a
financial advisor of national reputation regarding such relative values dated
within 45 days prior to the applicable Closing Date, and each of the board of
directors of FIG and the sole member of FIGA determines in its good faith
judgment that no material change has occurred since the date of such valuation
or opinion, or is expected to occur prior to Closing, with respect to the
Partnerships, the Partnerships may elect to use such valuation or opinion for
purposes of this Section 2.1(d), and the parties hereto agree to be bound by
such valuation or opinion, including, without limitation, for tax reporting
purposes.
(e)Closing.
(i)If a valid Request has been timely delivered pursuant to Section 2.1(a)(i) or
Section 2.1(a)(ii), as applicable, then, subject to Section 2.2, on the closing
date set forth in such Request (as such date may be extended pursuant to Section
2.1(e)(ii), the “Closing Date”), the parties shall effect the closing (the
“Closing”) of the transactions contemplated by Section 2.1 at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York,
10036, or at such other time, at such other place, and in such other manner, as
the applicable parties hereto shall agree in writing.
(ii)Any of the Partnerships may delay a Closing for up to six months by giving
notice to all Partners and Partnerships of a new closing date, which need not be
a Possible Closing Date, if (x) any of the Partnerships determines, based on the
advice of counsel, that consummating an Exchange contemplated by this Section
2.1 on the closing date set forth in the applicable Request will result in
adverse tax consequences to the general partner of such Partnership, or (y) any
of the Partnerships determines, in its sole discretion, that consummating an
Expedited Exchange initiated by any Partner other than a Business Partner on the
closing date set forth in the applicable Request will result in adverse
consequences to any Partnership.
(iii) The Partnerships are not required to effect a Closing relating to the
delivery of a Request unless the aggregate number of Final Exchanged FOG Units
of all Partners who elect to participate in such Closing by delivering a Request
or Exchange Notice have an Aggregate Value of, in the case of a Standard
Exchange, at least $50 million or, in the case of an Expedited Exchange, at
least $1 million; provided, however, that the Partnerships may,
collectively, waive this condition at any time. 
(f)Closing Condition. The obligations of all of the parties to consummate an
Exchange pursuant to this Section 2.1 shall be subject to the condition that
there shall be no injunction, restraining order or decree of any nature of any
Governmental Entity that is in effect that restrains or prohibits the exchange
of Partnership Units for Class A Shares.
(g)Closing Deliveries. At each Closing, with respect to each Partner that
requests the Exchange, or elects to participate in the Exchange, contemplated
for such Closing:
(i)such Partner shall deliver to each Partnership certificates representing a
number of Partnership Units in such Partnership equal to the number of such
Partner's Final Exchanged FOG Units, together with stock powers duly endorsed in
blank;
(ii)such Partner shall deliver to Fortress for cancellation a certificate or
certificates representing a number of Class B Shares equal to the number of such
Partner's Final Exchanged FOG Units, together with stock powers duly endorsed in
blank;
(iii)if applicable, such Partner shall deliver evidence reasonably satisfactory
to each Partnership that all Liens on his Final Exchanged FOG Units and Class B
Shares delivered at Closing have been released;


5

--------------------------------------------------------------------------------





(iv)each Partnership shall deliver to such Partner a certificate or
certificates, registered in the name of such Partner or its designee,
representing a number of Class A Shares equal to the product of (a) the number
of Final Exchanged FOG Units, multiplied by (b) a fraction, the numerator of
which is the value of such Partnership, and the denominator of which is the
value of all Partnerships, as determined pursuant to Section 2.1(d); provided,
however, that the Partnerships may elect to collectively deliver to such Partner
a certificate or certificates representing a number of Class A Shares equal to
the number of his Final Exchanged FOG Units;
(v)if a Partner delivers to a Partnership a certificate or certificates that
represent more Partnership Units than the number of Final Exchanged FOG Units,
then the Partnership shall deliver to such Partner a certificate or certificates
registered in the name of such Partner or its designee, representing a number of
Partnership Units in such Partnership equal to the excess of (a) the number of
Partnership Units represented by the certificates delivered by such Partner at
Closing, over (b) the number of Final Exchanged FOG Units; and
(vi)if a Partner delivers to Fortress a certificate or certificates that
represent more Class B Shares than the number of Final Exchanged FOG Units, then
the Partnership shall cause Fortress to deliver to such Partner a certificate or
certificates registered in the name of such Partner or its designee,
representing a number of Class B Shares equal to the excess of (a) the number of
Class B Shares Units represented by the certificates delivered by such Partner
at Closing, over (b) the number of Final Exchanged FOG Units.
(h)The parties agree that no Partner shall be required in an Exchange to deliver
a number of Partnership Units in any Partnership or a number of Class B Shares
that is different than the number of such Partner's Final Exchanged FOG Units.
(i)Notwithstanding anything to the contrary in Section 2.1(g)(iv) through (vi)
above, in lieu of issuing physical certificates, a Partnership may elect to
evidence the issuance of Partnership Units by recording an entry on the
Partnership’s applicable books and records. Each Partnership agrees to evidence
changes in Partnership Units using the same method (i.e., book entry as opposed
to physical certificates).
    



Section 2.2    REVOCABILITY; EXPENSES.
(i)    The parties agree that a Partner may revoke a Request or an Exchange
Notice with respect to any or all of the Potentially Exchanged FOG Units set
forth in such Partner's Request or Exchange Notice, by delivery of a written
notice to the Partnerships at any time prior to the applicable Closing. If,
after giving effect to all such revocations, the Final Exchanged FOG Units of
all Partners who elect to participate in a Closing have an Aggregate Value, in
the case of a Standard Exchange, of less than $50 million, or, in the case of an
Expedited Exchange, of less than $1 million, then the Partnerships will have no
obligation to effect such Closing.
(ii)     Each party hereto shall bear his own expenses in connection with the
transactions contemplated hereby. The fees and expenses of the financial advisor
shall be the responsibility of the Partnerships, provided that if any such fees
and expenses were incurred in connection with an Expedited Exchange, then each
of the Partners participating in such Expedited Exchange shall also be
responsible for a pro rata share (in proportion to the Aggregate Value of such
Partner’s Final Exchanged FOG Units relative to the Aggregate Value of the total
number of the Final Exchanged FOG Units included in such Expedited Exchange) of
the entire amount of the fees and expenses that would otherwise be borne by the
Partnerships. The parties hereto agree to be bound by this allocation of
responsibility for expenses regardless of whether an Exchange is ultimately
consummated.


6

--------------------------------------------------------------------------------






Section 2.3    DELEGATION; FIG CALL RIGHT. Each of the Operating Entities hereby
delegates to FIG all of its obligations to effect an Exchange, and each of the
Principal Entities hereby delegates to FIGA all of its obligations to effect an
Exchange. Each of FIG and FIGA hereby accepts such delegation, agrees to perform
such obligations, and agrees to bear all of its own expenses associated with any
Exchange. Notwithstanding any other provision of this Agreement, but subject to
a Partnership's right to defer the Closing of an Exchange pursuant to Section
2.1(e)(ii), FIG shall have the right (the “Call Right”), but not the obligation,
to assume FIGA’s obligations to effect an Exchange at any particular Closing
with respect to FOG Units issued by a Principal Entity. FIG may exercise the
Call Right by giving notice (which may be given orally) to such effect to FIGA
prior to such Closing. If FIG exercises the Call Right, neither FIGA nor any of
the Principal Entities shall be relieved of any of its obligations hereunder.





ARTICLE III


MISCELLANEOUS


        



Section 3.1    NOTICES. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by facsimile (provided a copy is
thereafter promptly delivered as provided in this Section 3.1) or nationally
recognized overnight courier, addressed to such party at the address or
facsimile number set forth below or such other address or facsimile number as
may hereafter be designated in writing by such party to the other parties:
(a)    If to FIG, FIGA or any Partnership, to:


c/o Fortress Invest Group LLC
1345 Avenue of the Americas
46th Floor
New York, NY 10105
(T) (212) 798-6100
(F) (917) 591-8433
Attention: General Counsel
with a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
(T) (212) 735-3000
(F) (212) 735-2000
Attention: Joseph A. Coco, Esq.
(b)    if to any of the Partners, to:
the address and facsimile set forth in the records of Fortress
    





7

--------------------------------------------------------------------------------





Section 3.2    INTERPRETATION. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “included”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.
    


8

--------------------------------------------------------------------------------






Section 3.3    PARTNERS. 
(i)To the extent a Business Partner (or a Permitted Transferee of a Business
Partner) transfers his FOG Units, and corresponding Class B Shares, to a
Permitted Transferee of such Business Partner or to any other Person in a
transaction not in contravention of, and in accordance with, applicable
Partnership Agreements, the Shareholder Agreement and Agreement Among
Principals, then such Person shall have the right to execute and deliver a
joinder to this Agreement, in form and substance reasonably satisfactory to each
of FIG and FIGA, on behalf of the Partnerships each Controls, agreeing to become
a “Partner” for all purposes of this Agreement. Each of FIG and FIGA may, in its
sole discretion, on behalf of the Partnerships each Controls, allow an entity (a
“Holding Entity”) that holds FOG Units and corresponding Class B Shares on
behalf of employees of Fortress or any of its Subsidiaries to execute and
deliver a joinder to this Agreement, in form and substance reasonably
satisfactory to each of FIG and FIGA, on behalf of the Partnerships each
Controls, agreeing to become a “Partner” for all purposes of this Agreement,
except as otherwise provided in such joinder. In connection with the foregoing,
each of FIG and FIGA may, in its sole discretion, on behalf of the Partnerships
each Controls, grant a Holding Entity in the applicable joinder the right to
effect an exchange of FOG Units and corresponding Class B Shares for Class A
Shares in the event that no Partner delivers a Request during a given calendar
year.
(ii)In the event that any Partner, whether by effecting an Exchange as
contemplated hereby or by any other means, ceases to hold any Partnership Units
eligible for future exchange, such Partner shall, immediately and automatically,
cease to be party to this Agreement and to be a “Partner” for all purposes of
this Agreement. Such Partner shall be deemed, immediately and automatically, to
waive any and all rights such Partner may have hereunder and to agree that this
Agreement may hereafter be modified, amended or terminated without consent of,
notice to or approval by such Partner, provided that no such modification or
amendment imposes any additional liability or obligation on such Partner.
    



Section 3.4    PARTNERSHIPS. Each of FIG and FIGA hereby agree that if any other
Person subsequently becomes a Partnership, it will cause such Person to execute
a joinder to this Agreement and become a “Partnership” for all purposes of this
Agreement.



Section 3.5    SEVERABILITY. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or entity
or any circumstance, is found to be invalid or unenforceable in any
jurisdiction, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.



Section 3.6    COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall,
taken together, be considered one and the same agreement, it being understood
that both parties need not sign the same counterpart.


9

--------------------------------------------------------------------------------






Section 3.7    ENTIRE AGREEMENT; NO THIRD PARTY BENEFICIARIES. This Agreement
(a) constitutes the entire agreement and supersedes all other prior agreements,
both written and oral, among the parties with respect to the subject matter
hereof and (b) is not intended to confer upon any Person, other than the parties
hereto, any rights or remedies hereunder.





Section 3.8    FURTHER ASSURANCES. Each party shall execute, deliver,
acknowledge and file such other documents and take such further actions as may
be reasonably requested from time to time by the other party hereto to give
effect to and carry out the transactions contemplated herein.





Section 3.9    GOVERNING LAW; EQUITABLE REMEDIES. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE
(WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF). The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with its specific
terms or was otherwise breached. It is accordingly agreed that the parties
hereto shall be entitled to an injunction or injunctions and other equitable
remedies to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof in any of the Selected Courts, this being in
addition to any other remedy to which they are entitled at law or in equity. Any
requirements for the securing or posting of any bond with respect to such remedy
are hereby waived by each of the parties hereto. Each party further agrees that,
in the event of any action for an injunction or other equitable remedy in
respect of such breach or enforcement of specific performance, it will not
assert the defense that a remedy at law would be adequate.



Section 3.10    CONSENT TO JURISDICTION. With respect to any suit, action or
proceeding (“Proceeding”) arising out of or relating to this Agreement or any
transaction contemplated hereby each of the parties hereto hereby irrevocably
(i) submits to the exclusive jurisdiction of the United States District Court
for the Southern District of New York or the Court of Chancery located in the
State of Delaware, County of Newcastle (the “Selected Courts”) and waives any
objection to venue being laid in the Selected Courts whether based on the
grounds of forum non conveniens or otherwise and hereby agrees not to commence
any such Proceeding other than before one of the Selected Courts; provided,
however, that a party may commence any Proceeding in a court other than a
Selected Court solely for the purpose of enforcing an order or judgment issued
by one of the Selected Courts; (ii) consents to service of process in any
Proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, or by recognized international express carrier or delivery
service, to the Partners at their respective addresses referred to in Section
3.1 hereof; provided, however, that nothing herein shall affect the right of any
party hereto to serve process in any other manner permitted by law; and (iii) TO
THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, WAIVES, AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH
ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


10

--------------------------------------------------------------------------------






Section 3.11    AMENDMENTS; WAIVERS.
(a)Subject to Section 3.11(c), no provision of this Agreement may be amended
unless such amendment is approved in writing by each of FIG and FIGA, on behalf
of itself and the Partnerships each Controls, and by Business Partners who,
together with their Permitted Transferees, collectively hold at least two-thirds
of the FOG Units collectively held by all of the Business Partners and their
respective Permitted Transferees; provided, that no such amendment shall be
effective if such amendment will have a disproportionate effect on certain
Partners unless all such Partners disproportionately effected consent in writing
to such amendment). No provision of this Agreement may be waived unless such
waiver is in writing and signed by the party against whom the waiver is to be
effective.
(b)No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
(c)FIG and FIGA may amend this Agreement in writing without the approval or
consent of any Business Partner or Permitted Transferees if such amendment does
not materially and adversely affect any Partner’s Exchange Right.





Section 3.12    ASSIGNMENT. Except as contemplated by Section 3.3(i), neither
this Agreement nor any of the rights or obligations hereunder shall be assigned
by any of the parties hereto without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.





Section 3.13    TAX TREATMENT. To the extent this Agreement imposes obligations
upon a particular Partnership or its general partner, this Agreement shall be
treated as part of the partnership agreement of such Partnership as described in
Section 761(c) of the Internal Revenue Code of 1986, as amended, and Sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations. As required by
the Code and the Regulations: (i) the parties shall report an Exchange
consummated hereunder as a taxable sale of Units and Class B Shares by a Partner
to (x) FIG, in the case of an Exchange with an Operating Entity or an Exchange
with respect to which the Call Right has been exercised, or (y) FIGA, in the
case of an Exchange with a Principal Entity; and (ii) no party shall take a
contrary position on any income tax return, amendment thereof or communication
with a taxing authority.





Section 3.14    HEADINGS. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered, all as of the date first set forth above.
FIG CORP.
By:     /s/ David N. Brooks    
    Name:    David N. Brooks
    Title:    Vice President and Secretary
FIG ASSET CO. LLC
By:     /s/ David N. Brooks    
    Name:    David N. Brooks
    Title:    Vice President and Secretary
/s/ Peter L. Briger, Jr.    
Peter L. Briger, Jr.
/s/ Wesley R. Edens    
Wesley R. Edens
/s/ Randal A. Nardone    
Randal A. Nardone


[Signature Page to the Second Amended and Restated Exchange Agreement]

--------------------------------------------------------------------------------







FORTRESS OPERATING ENTITY I LP
By: FIG Corp., its general partner
By:     /s/ David N. Brooks    
    Name:    David N. Brooks
    Title:    Vice President and Secretary


FOE II (NEW) LP
By: FIG Corp., its general partner
By:     /s/ David N. Brooks    
    Name:    David N. Brooks
    Title:    Vice President and Secretary


PRINCIPAL HOLDINGS I LP
By: FIG Asset Co. LLC, its general partner
By:     /s/ David N. Brooks    
    Name:    David N. Brooks
    Title:    Vice President and Secretary




[Signature Page to the Second Amended and Restated Exchange Agreement]

